Citation Nr: 0432009	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  91-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured right femur.
 
2.  Entitlement to service connection for residuals of a head 
injury, to include organic brain syndrome.

3.  Whether injuries sustained in a February 24th 1980 
automobile accident were the result of willful misconduct.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, to include intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and brother-in-law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had honorable active service from May 1976 to 
December 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1989, November 1994, and October 2000 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The July 1989 rating decision granted the veteran service 
connection for traumatic degenerative changes of the right 
tibial plateau, and denied the veteran's claim for service 
connection for residuals of a right femur fracture, denied 
his claim for service connection for residuals of a head 
injury, and denied his claim for service connection for a 
back disability.  In February 1996 the Board denied the 
veteran's claim for service connection for a back disability 
and remanded the veteran's head injury and right femur 
claims.  

In September 1996, the veteran sought to reopen his claim for 
service connection for a back disability.  The RO denied the 
veteran's apparently reopened claim for service connection 
for a back disability in the October 2000 rating decision on 
appeal.

The November 1994 Administrative Decision held that injuries 
incurred in a February 24, 1980 automobile accident were due 
to willful misconduct and cannot be considered to be in the 
line of duty.  In an October 1996 decision, the Board pointed 
out that the veteran disagreed with the November 1994 
Administrative Decision and instructed the RO to issue a 
statement of the case with regard to the willful misconduct 
issue.  The RO issued a statement of the case and the veteran 
perfected an appeal with respect to this issue.

The issue of whether injuries sustained in a February 24th 
1980 automobile accident were the result of willful 
misconduct is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that the claim for entitlement to service 
connection for residuals of a fractured right femur, and the 
claim for entitlement to service connection for residuals of 
a head injury, have been denied on the basis of there being 
no current chronic disability related to the in-service right 
femur or head trauma.  Accordingly, there is no reason that 
adjudication of these claims should be delayed until the 
willful misconduct issue is fully adjudicated.


FINDINGS OF FACT

1.  Chronic residuals of in-service trauma to the right femur 
have not been demonstrated by competent clinical evidence.

2.  A closed head injury during service, was acute and 
transitory in nature and resolved without any residual 
disability.

3.  The competent clinical evidence of record does not 
demonstrate current organic brain syndrome, or that current 
headaches are related to service. 

4.  By a decision dated in February 1996, the Board denied 
service connection for a back disability.  

5.  In September 1996, the claimant undertook to reopen his 
claim for service connection for a back disability, to 
include intervertebral disc syndrome.

6.  The additional evidence submitted to reopen the veteran's 
claim for service connection for a back disability, to 
include intervertebral disc syndrome, does not include new 
evidence which bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Residuals of a right femur fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Residuals of a head injury, to include organic brain 
syndrome, were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

3.  New and material evidence not having been submitted, the 
claim for service connection for a head injury, to include 
organic brain syndrome is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VCAA notice letters issued in April 2001 and February 2003 
advised the veteran of the information and evidence needed to 
substantiate his right femur, head injury and back disability 
claims, which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claims.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify, including as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2001 and 
February 2003 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of his case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  The Board also 
notes that the veteran's VA outpatient treatment records have 
been obtained and the veteran has been afforded numerous VA 
examinations.  Furthermore, the veteran has testified before 
a hearing officer and before  the undersigned Veterans Law 
Judge.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal, and 
has done so.  Over the course of three remand decisions, the 
Board has instructed the RO to conduct extensive development.  
The record reveals that the RO has extensively sought medical 
and other pertinent records.  Many records have been 
obtained, and negative responses have been received from many 
other sources.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claim for service connection for residuals of right 
femur fracture, his claim for service connection for a head 
injury, or his claim that he has submitted new and material 
evidence to reopen his claim for service connection for a 
back disability which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History

Private medical records from St. Mary's Hospital reveal that 
on February 24, 1980, the veteran had been in an automobile 
accident and had been unconscious at the scene.  The 
discharge diagnoses included tibial plateau fracture, scalp 
laceration, cerebral concussion, and possible skull fracture.

Service medical records reveal that the veteran experienced 
alcohol abuse and that he had a history of alcoholism since 
1974.  The records note that the veteran experienced a 
lateral tibial plateau fracture in the February 24, 1980 
automobile accident.  July 1980 X-rays revealed the presence 
of a healed fracture of the distal right femur.  December 
1980 X-rays revealed a large calcific density off the medial 
aspect of the distal medial femoral condyle compatible with a 
Pellegrini-Stieda lesion from chronic repeated trauma.  The 
veteran complained of headaches in May 1981.  It was noted 
that the veteran had had head trauma approximately a year 
previously and then again approximately five months 
previously.  A skull series performed in May 1981 was within 
normal limits.  The assessment was atypical migraine 
headaches versus malingering.  A November 1981 record 
indicates that the veteran underwent surgical removal of a 
scar on his forehead, which was a residual of a motor vehicle 
accident.  

On VA neurological examination in November 1986, the veteran 
reported two accidents in 1980 including a head injury.  The 
veteran claimed occasional headaches and difficulty thinking 
and remembering about past and current events.  The veteran 
reported that he had done some drinking in the past.  The 
diagnosis included status post closed head injury by history.  
VA general medical examination in November 1986 included 
diagnoses of history of fracture to the right knee.

On VA examination in May 1989, X-rays of the right knee 
revealed periosteal new bone present at the medial aspect of 
the femoral condyle, possibly secondary to previous fracture.  
No significant degenerative changes were noted.  The 
diagnoses include history of old fracture of the right femur 
and lateral tibial plateau, history of back pain, and history 
of closed head injury in February 1980.  The examiner noted 
that cognitive tests did not reveal a reason for failure to 
be employed.

The veteran appeared before a hearing officer at the RO in 
June 1990.  The veteran claimed to have loss of memory and 
difficulty hearing, which he attributed to his head injury in 
service.  He asserted that a VA neurological examination 
found that his problems were due to the accident that he had 
while in the military, and not due to his substance abuse or 
alcoholism.  The veteran stated that his right knee had hurt 
him ever since the auto accident in 1980.

VA examination in February 1993 revealed questionable history 
of injury to the distal femur, with no shortening, no 
angulation, and no findings suggestive of surgery to the left 
(right) femur.  X-rays revealed no abnormality of the right 
femur.  X-rays of the right knee revealed well-healed old 
avulsion fracture involving the medial condyle of the femur 
and evidence of early arthritic changes at the medial aspect 
of the knee as well as between the patella and femur.  The 
diagnoses included tibial plateau fracture.

The veteran's right knee was examined by VA in April 1996.  
The examiner noted that the medical records in the veteran's 
C-file suggested a medial epicondylar injury, of uncertain 
date.  The examiner stated that the veteran did not have any 
shortening of the right leg.  The examiner noted that the 
veteran may have arthritic changes as a result of the aging 
process, with some slight acceleration of the process 
secondary to his unspecified condylar injury of the distal 
femur.  X-rays of the right knee revealed chronic changes 
including a possible loose body.  X-rays of the femur 
revealed no abnormality.

April 1996 VA neurological examiner stated that the veteran 
reported headaches which were probably related to long 
standing irritation of the sinuses.

The veteran underwent a VA psychiatric examination in July 
1999.  The examiner noted that the veteran's speech was slow 
and deliberate, but that there were no articulatory 
difficulties indicative of brain damage.  The veteran 
complained of memory and concentration problems.  However, he 
was able to provide detailed information regarding his 
service history, his subsequent sequential assignments and 
approximate durations, and dates of hospitalizations.  All  
information was provided in spite of the many years and 
passage of time, without any appreciable difficulty with 
concentration or recall.  There were no reported instances of 
forgetting to make appointments, meeting his financial 
obligations on time, or spacial disorientation with reports 
of losing his way.  The examiner stated that in his review of 
the medical records he could find no indication of any 
cognitive difficulties that the veteran sustained as a result 
of either the accident in February 1980 or December 1980.  
The examiner did find considerable evidence of the veteran's 
repeated and extensive abuse of alcohol.  It was the 
examiner's opinion that the veteran did not have an organic 
brain syndrome, and that the veteran did not have any 
cognitive deficits as a result of the two in-service 
accidents.  

The veteran underwent a VA neurologic examination in August 
1999.  The veteran complained of constant daily headaches, 
ever since an automobile accident in service.  The examiner 
stated that there was no neurologic condition apparent on 
examination that would account for the veteran's headaches.  
The examiner also stated that there was no evidence on 
neurological examination that the veteran had organic brain 
syndrome or headache disorder that could in any way be 
attributed to his motor vehicle accidents in February or 
December 1980.  

On VA orthopedic examination in August 1999, physical 
examination revealed no abnormality of the femur.  X-rays of 
the right femur appeared normal, without any evidence of 
fracture.  The diagnoses were normal right femur, without any 
residual of any fracture, and mild arthritis of the right 
knee with proximal medial ligament calcification (Pelligrini-
Stieda disease).  The examiner went on to state that it did 
not look like there was any fracture of the femur.  He noted 
that if there had been anything, it would be somewhere near 
the medial femoral condyle, more in line with the knee joint.  
However, even then, the examiner did not see any residual of 
a fracture line through that part of the bone.  There was no 
evidence of a surgical scar in the thigh or hip area which 
would normally negate any kind of surgery for fracture of the 
femur.  

The veteran was examined by a VA clinical psychologist in 
August 1999.  The examiner noted that there were too many 
inconsistencies in the veteran's test data to draw valid 
conclusions regarding his neuropsychological status.  When 
data from the present assessment was compared to data 
obtained 14 years previously, a worsening in test scores was 
apparent on some measures that was inconsistent with test-
retest changes usually seen in cases of actual traumatic 
brain injury.  The examiner noted that there might be other 
explanations for the changes in the veteran's test scores, 
but they were unlikely to be attributable to head trauma 
sustained in 1980.

At a June 2000 hearing before a hearing officer, the veteran 
testified that he had not been drinking prior to his car 
accidents in service.

The veteran was provided a hearing before the undersigned 
Veterans Law Judge in May 2004.  The veteran testified that 
he had not been drinking alcohol prior to his car accidents 
in service.

It is clear from the service medical records that the veteran 
did experience trauma to his head and right femur during 
service.  These records do show that a laceration scar was 
removed from the veteran's forehead in service.  However, 
service medical records do not indicate that either trauma 
resulted in a chronic disability.  

While the veteran has continued to assert that he has 
residual disability of the right femur and of the head, 
including headaches and organic brain syndrome, due to 
February and December 1980 automobile accidents, as a 
layperson he is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, while the veteran asserted at his June 1990 
hearing that he had been told by a VA neurological examiner 
that he had residuals of a head injury due to head trauma in 
service, a review of the VA neurological examination reports 
reveals otherwise.

The veteran does have disability of the right knee for which 
service connection is currently in effect.  However, with 
regard to the veteran's right femur, several VA physicians 
have stated that the veteran has no current disability of the 
right femur.  The Board is of the opinion that the weight of 
the evidence, and the most probative evidence of record, 
reveals that the trauma to the veteran's right femur during 
service was acute and transitory in nature and resolved 
without any residual disability or recurrence.  The medical 
evidence does not reveal a current right femur disability.  
The Board notes that service connection may not be granted 
unless a current disability is shown.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for residuals a right femur fracture, and 
the veteran's claim must be denied.

The record does indicate that the veteran experiences 
frequent headaches.  However VA examiners have noted that 
they could find no neurological reason for the veteran's 
current headaches and have attributed the veteran's headaches 
to migraines.  None of the medical evidence indicates that 
the veteran currently has any residuals of the head trauma he 
experienced during service.  Several examiners have expressed 
the opinion that the veteran experiences no residuals of the 
head trauma in service.  In particular, the July 1999 VA 
psychiatric examiner went into great detail as to why he did 
not find the veteran to have organic brain syndrome or any 
other cognitive deficits as a result of his trauma in 
service.  He noted that the veteran had normal speech and 
articulation, and normal memory and concentration.  Since 
there are several medical opinions that the veteran does not 
have residuals of a head injury, including organic brain 
syndrome, due to service, service connection for residuals of 
a head injury, including organic brain syndrome, is not 
warranted. 

New and Material Evidence 

The veteran's claim of entitlement to service connection for 
a back disability was denied by the Board in February 1996 on 
the basis that no current thoracic spine disability was 
shown, and that any current lumbosacral spine disability was 
not shown to be related to the veteran's service.

In September 1996, the veteran requested that his claim for 
service connection for a back disability, to include 
intervertebral disc syndrome, be reopened.

In an October 2000 rating action, the RO reopened the 
veteran's claim for service connection for a back disability, 
to include intervertebral disc syndrome.  While the RO has 
adjudicated the issue on a de novo basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a back disability, to include intervertebral 
disc syndrome.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence of record at the time of the February 1996 Board 
decision pertinent to the veteran's back claim included the 
veteran's service medical records, VA medical treatment 
records, and May 1989, June 1993, and September 1993 VA 
examination reports.  

The service medical records show that the veteran was 
involved in an automobile accident in December 1980.  He 
sustained a possible fracture of C4 and a fractured right 
ulna.  (Service connection was subsequently granted for the 
residuals of a cervical spine injury and the residuals of a 
fractured right ulna.)  X-rays of the thoracic spine were 
taken to rule out the possibility of a fracture.  They 
revealed normal alignment and intervertebral disc spaces.  
There were no fractures or subluxation.  There was 
redemonstration of fractures through the proximal and distal 
first right rib.
 
In January 1981, the veteran complained of tenderness in the 
right paraspinal region of T3-T4.  Later that month, he 
complained of spasm of the right trapezius and pain in the 
right para thoracic region of T2-T6.  X-rays of the thoracic 
spine reportedly showed no acute injury.  The impression was 
muscle sprain.  X-rays taken the following month reconfirmed 
the fact that there was no evidence of acute injury.  Those 
taken in June 1982 were also negative.
 
In July and August 1986, the veteran was hospitalized by VA, 
primarily for the treatment of alcohol dependence.  He 
reported a history of a vertebral fracture at "V5" after a 
car accident.  There was no diagnosis of back disability.
 
In December 1986, the veteran was examined by the VA.  He 
reported a history of a back injury in an automobile accident 
in service in 1980.  X-rays revealed no abnormalities in the 
thoracic and lumbosacral spines, and the diagnosis was a 
history of thoracic strain.
 
During a VA examination in May 1989, the veteran reported a 
history of back pain.  X-rays of the lumbosacral spine were 
reportedly normal.

At the June 1990 RO hearing, the veteran stated that his back 
had hurt him ever since the auto accident in 1980.
 
During a VA examination in June 1993, the veteran reported 
that following his automobile accident in service, he had had 
to wear a lower lumbar brace.  X-rays revealed spina bifida 
occulta at S1, but were otherwise negative.  In September 
1993, the veteran was reexamined by the VA.  A clinical 
examination of his back was entirely normal, and there were 
no neurological deficits. Computerized tomography (CT) of the 
back revealed mild diffuse disc bulges at the L4-L5 and L5-S1 
levels.  Otherwise the CT was normal, without nerve root 
compression or stenosis.  There was no diagnosis of back 
disability.
 
Evidence pertinent to the veteran's back claim received 
subsequent to the February 1996 Board decision includes VA X-
rays, dated in May 1997, which revealed no acute bony injury 
and the impression was probably normal lumbar spine.  

On VA examination of the cervical spine, right knee, and 
right ankle in May 2003, it was noted that X-rays of the 
veteran's thoracic spine revealed minimal hypertrophic 
degenerative osteoarthrosis with spurring at the articular 
margins of the vertebral bodies consistent with the veteran's 
chronologic age.  The impression was essentially normal 
thoracic spine.

The evidence of record prior to the February 1996 Board 
decision indicated that any disability of the thoracic or 
lumbosacral spine was unrelated to the veteran's service.  In 
this case, the medical evidence received subsequent to the 
February 1996 Board decision also fails to provide any 
evidence that the veteran has a thoracic or lumbosacral spine 
disability which is related to his service.  As such all the 
newly submitted evidence pertinent to the veteran's back is 
redundant of the evidence of record prior to the February 
1996 denial of his claim for service connection for a back 
disability.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the additional evidence 
submitted does not include evidence which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for a back disability, to include 
intervertebral disc syndrome.



ORDER

Entitlement to service connection for residuals of a 
fractured right femur is denied.
 
Entitlement to service connection for residuals of a head 
injury, to include organic brain syndrome, is denied.

New and material evidence not having been received, the 
appeal to reopen the claim for service connection for a back 
disability, to include intervertebral disc syndrome, is 
denied. 



REMAND

The veteran claims that injuries he sustained in a February 
24th 1980 automobile accident were not the result of willful 
misconduct.  Recent decisions by the U.S. Court of Appeals 
for Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
appellant has not received notice of the information and 
evidence necessary to substantiate his claim, notice of which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA, or notice 
that he should provide any evidence in his possession that 
pertains to the claim.  Accordingly a remand is required in 
order for the appellant to be provided proper notice.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim that injuries 
sustained in a February 24th 1980 
automobile accident were not the result 
of willful misconduct, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  If new evidence is received, the RO 
should readjudicate the veteran's claim 
considering all the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



